UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VERRON MACARTHUR JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:03-cr-00318-HEH-1)(3:09-cr-00318-HEH-1)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Verron MacArthur Johnson, Appellant Pro Se.    Peter Sinclair
Duffey, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Verron MacArthur Johnson seeks to appeal the district

court’s order treating his motion under Fed. R. Civ. P. 60 (a),

(b) as a successive 28 U.S.C.A. § 2255 (West Supp. 2009) motion,

and dismissing it on that basis.                  The order is not appealable

unless    a   circuit    justice         or   judge   issues     a    certificate         of

appealability.        28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369   F.3d     363,     369    (4th      Cir.     2004).        A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by     the     district   court       is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Johnson has

not   made     the    requisite       showing.        Accordingly,            we   deny   a

certificate of appealability and dismiss the appeal.

              Additionally, we construe Johnson’s notice of appeal

and   informal       brief    as    an   application       to   file      a    second     or

successive motion under 28 U.S.C.A. § 2255.                         United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                             In order to

                                              2
obtain    authorization        to    file     a    successive          § 2255     motion,    a

prisoner     must    assert         claims    based        on    either:           (1) newly

discovered       evidence,      not      previously             discoverable        by     due

diligence, that would be sufficient to establish by clear and

convincing       evidence     that,     but       for     constitutional          error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.            28 U.S.C.A. § 2255(h) (West Supp. 2009).

Johnson’s       claims   do    not     satisfy          either    of    these      criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately          presented          in   the    materials

before    the    court   and    argument          would    not    aid       the   decisional

process.

                                                                                   DISMISSED




                                              3